                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF PUERTO RICO




UNITED SATES OF AMERICA,                    :              CASE NO. 17-CR-560 (PG)

       Plaintiff,                           :              JUDGE PÉREZ-GIMÉNEZ

           vs.                              :

KEVIN X. ADORNO-VIERA,                      :

       Defendant.                           :

                    DEFENDANT’S SENTENCING MEMORANDUM

I.     INTRODUCTION.

       KEVIN X. ADORNO-VIERA (“Defendant”) is before the Court for sentencing

pursuant to his plea of guilty to engaging in the business of dealing firearms without a

license in violation of Title 18 U.S.C. §§ 922(a)(1)(A) and 923(a).

       In United States v. Booker, 543 U.S. 220, 245 (2005), the Supreme Court’s remedial

opinion rendered the guidelines effectively advisory. The Court stressed that a

sentencing court must still take the guidelines into account at sentencing along with the

factors set forth in § 3553(a). Id. at 264. Subsequently, in Gall v. United States. 552 U.S. 38,

128 S.Ct. 586 (2007), the Court instructed that the sentencing court should first calculate

the applicable guideline range. The sentencing court must then give both the government

and the defendant “an opportunity to argue for whatever sentence they deem

appropriate.” 128 S.Ct. at 590. The sentencing court should then consider all of the §
3553(a) factors to determine whether they support the sentence requested by either party.

Id. In doing so, the sentencing court may not presume that the guideline range is

reasonable. Id. In the event the sentencing court decides to impose a variance sentence,

i.e., one outside of the recommended guidelines range, the sentencing court must

consider the extent of the deviation and ensure that the degree of the variance is

sufficiently justified. Id.

II.    GUIDELINES CALCULATIONS.

       The probation officer has calculated the advisory guidelines as follows:

               COUNT ONE

               Base offense level § 2K2.1(a)(4)(B)                   20
               Specific offense characteristics
               Trafficking firearm USSG § 2K2.1(b)(5)                +4
               Connection with another felony §2K2.1(b)(6)(B)        +4
               Acceptance of responsibility § 3E1.1(a)               -3

               TOTAL OFFENSE LEVEL                                   25

               Criminal History Category                             III

               Advisory Guideline Range                              70-87 months

       A) Objection to the Presentence Report (“PSR”) - Two-points to Defendant's
          Criminal History Score.

       The Probation Officer suggests two points are added to Defendant's criminal

history score pursuant to USSG §4A1.1(d), asserting that Defendant committed the

instant offense while under escape status. PSR, ¶33. The defense objects this calculation.



                                            2
       USSG § 4A1.1(d) specifies that two points are added if the defendant committed

any part of the instant offense while under any criminal justice sentence, including

probation, parole, supervised release, imprisonment, work release, or escape status. For

the purposes of this subsection, a "criminal justice sentence" means a sentence countable

under § 4A1.2 having a custodial or supervisory component. For example, a defendant

who commits the instant offense while a violation warrant from a prior sentence is

outstanding (e.g., a probation, parole, or supervised release violation warrant) shall be

deemed to be under a criminal justice sentence for the purposes of this provision.

       Here, at the time Defendant committed the instant offense, he was not under any

criminal justice sentence. That is, Defendant was not serving a probationary term, parole,

supervised release, imprisonment, work release, nor was he on escape status.

Defendant’s criminal history is outlined in ¶’s 27 through 31 of the PSR.

       Hence, Defendant’s criminal convictions result in a subtotal criminal history score

of three. The total criminal history score is three. According to the sentencing table in

USSG Chapter 5, Part A, a criminal history score of three establishes a criminal history

category of II. Based upon a total offense level of 25 and a criminal history category of II,

the guideline imprisonment range is 63 to 78 months. However, since the statutorily

authorized maximum sentence is 60 months, less than the minimum applicable guideline

range, the statutorily authorized maximum sentence shall be the guideline sentence

pursuant to USSG §5G1.1(a).


                                             3
III.   HISTORY AND CHARACTERISTICS OF DEFENDANT.

       Defendant is currently 23 years old. As an only child, Defendant suffered the

consequences of his parent’s separation after his birth. Given Defendant’s father

excessive use of alcohol and the use of controlled substances, his mother decided to split

up.

       Since the fourth grade, Defendant suffered mental health conditions. He was

diagnosed with Hyperactive and Attention Deficit Disorder. He also suffered from

anxiety, explosive impulse control, and passive aggressive behavior.

       At age fifteen Defendant started smoking marijuana with his peers. His addiction

quickly escalated to where he was smoking approximately one ounce up to whatever was

available until he was arrested in this case. He mixed his marijuana use with Percocet and

Xanax pills to control his anxiety. Despite this early beaten path, Defendant obtained his

high school diploma.

       Defendant has never participated of alcohol or substance abuse treatment and is

willing to participate during the time he serves his sentence. He would also like to take

vocational courses in aviation or auto mechanics or auto refrigeration or barber’s course.

IV.    NATURE AND CIRCUMSTANCES OF THE OFFENSE.

       Defendant understands the seriousness of this offense. He admitted that, not being

a licensed dealer of firearms with the meaning of Chapter 44, Title 18, United States Code,

he willfully engaged in the business of dealing in firearms, namely, a Bushmaster pistol,


                                            4
model Carbon-15, 5.56mm caliber, bearing serial number D04478 and one (1) thirty (30)

round magazine.

       Defendant is repentant of his wrong doings. Defendant wants to be a better person

and amend his past. As previously stated, while serving his sentence, Defendant would

like to take advantage of the vocational courses offered. After his release, he wants to

study, be a father to his son and re-establish a relationship with his family.

V.     THE NEED FOR THE SENTENCE IMPOSED.

       Defendant faces an imprisonment term of 60 months. Defendant submits this is a

significant amount of time in custody for a first-time federal offender which will reflect

the seriousness of the offense, promote respect for the law, as well as deter others from

engaging in criminal activity of the same kind. Upon release he plans to get a fresh start

and get away from the problems he has experienced in the past.

VI.    CONCLUSION.

       For the reasons stated above, Defendant requests a sentence of 60 months of

imprisonment. This sentence constitutes a “sufficient but not greater than necessary” to

comply with Congress’s directives.

                                                 RESPECTFULLY SUBMITTED,

                                                 /s/ José B. Vélez Goveo
                                                 José B. Vélez Goveo (225901)
                                                 Vélez & Vélez Law Office
                                                 PO Box 7007, Bayamón, PR 00960
                                                 Jbvelez9@gmail.com


                                             5
                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this date, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing

to the parties of record.

                                               /s/ José B. Vélez Goveo
                                               José B. Vélez Goveo (225901)




                                           6
